POLEN, J.,
concurring specially.
Although I agree with the majority’s opinion, I believe it is also obvious from the face of the record that Blackwood’s counsel should have renewed his motion to withdraw prior to entry of the plea. His failure to do so denied Blackwood effective assistance of counsel as guaranteed by the Sixth and Fourteenth Amendments to the United States Constitution. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Such ineffective assistance should be sufficient to compel the withdrawal of Blackwood’s plea without the necessity of hearing under Florida Rule of Criminal Procedure 3.170(l).